Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 9, 2021.  Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a training dataset of images” and makes secondary reference to “the training dataset” and “the training dataset of images”. It is unclear, and therefore indefinite, if these are the same dataset.  The secondary references must be consistent.  Either form is acceptable, if used consistently.
Claims 2-6 are rejected for incorporation of the errors of the base claim by dependency.
Claim 2 recites the limitation “computer-aided (CAD) generated models of vehicles”.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “computer-aided (CAD)” in claim 2 is used by the claim to mean “computer-aided design”.  The term is indefinite because the specification does not clearly redefine the term.  The Specification at [0002] defines CAD as “computer-aided design (CAD) models”.  It appears that the word “design” was omitted in the acronym (CAD).  
Claim 3 recites the limitation “a vehicle in a scene” and makes secondary reference to “the vehicle”.  It is unclear, and therefore indefinite, if these are the same vehicle.  Claim 3 is dependent on claim 1, which introduced “a vehicle”.  This may be more appropriately “the vehicle in a scene” or “a second vehicle in a scene”.  
Claim 7 recites the limitation “a training dataset of images” and makes secondary reference to “the training dataset” and “the training dataset of images”. It is unclear, and therefore indefinite, if these are the same dataset.  The secondary references must be consistent.  Either form is acceptable, if used consistently.
Claims 8-12 are rejected for incorporation of the errors of the base claim by dependency.
Claim 8 recites the limitation “computer-aided (CAD) generated models of vehicles”.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “computer-aided (CAD)” in claim 2 is used by the claim to mean “computer-aided design”.  The term is indefinite because the specification does not clearly redefine the term.  The Specification at [0002] defines CAD as “computer-aided design (CAD) models”.  It appears that the word “design” was omitted in the acronym (CAD).  
Claim 9 recites the limitation “a vehicle in a scene” and makes secondary reference to “the vehicle”.  It is unclear, and therefore indefinite, if these are the same vehicle.  Claim 9 is dependent on claim 7, which introduced “a vehicle”.  This may be more appropriately “the vehicle in a scene” or “a second vehicle in a scene”.  
Claim 13 recites the limitation “a training dataset of images” and makes secondary reference to “the training dataset” and “the training dataset of images”. It is unclear, and therefore indefinite, if these are the same dataset.  The secondary references must be consistent.  Either form is acceptable, if used consistently.
Claims 14-18 are rejected for incorporation of the errors of the base claim by dependency.
Claim 14 recites the limitation “computer-aided (CAD) generated models of vehicles”.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “computer-aided (CAD)” in claim 2 is used by the claim to mean “computer-aided design”.  The term is indefinite because the specification does not clearly redefine the term.  The Specification at [0002] defines CAD as “computer-aided design (CAD) models”.  It appears that the word “design” was omitted in the acronym (CAD).  
Claim 15 recites the limitation “a vehicle in a scene” and makes secondary reference to “the vehicle”.  It is unclear, and therefore indefinite, if these are the same vehicle.  Claim 15 is dependent on claim 13, which introduced “a vehicle”.  This may be more appropriately “the vehicle in a scene” or “a second vehicle in a scene”.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,144,065. Although the claims at issue are not identical, they are not patentably distinct from each other because they include only minor variations in deleting the 3-D bounding boxes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666